COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-092-CR


JUAN GARCIA                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

                                  Introduction

      Appellant Juan Garcia appeals his conviction for driving while intoxicated

(DWI), a third degree felony. See Tex. Penal Code Ann. § 49.04(a) (Vernon

2003), § 49.09(b)(2) (Vernon Supp. 2008). In his sole point, he contends that

the trial court erred by not admonishing him of the correct range of punishment

before he pled guilty. We affirm.



      1
          … See Tex. R. App. P. 47.4.
                               Background Facts

      A Tarrant County grand jury indicted Garcia for DWI.2 Garcia waived a

jury trial, waived his constitutional rights, and entered an open guilty plea. The

trial court found Garcia guilty, convicted him, and sentenced him to ten years’

confinement (probated) and a $1,500 fine.        Garcia filed his notice of this

appeal.

                         Article 26.13 Admonishment

      In his only point, Garcia asserts that his conviction should be reversed

because the trial court failed to admonish him as to the correct range of

punishment under article 26.13 of the code of criminal procedure, and his plea

was therefore allegedly involuntary.     See Tex. Code Crim. Proc. Ann. art.

26.13(a)(1) (Vernon 2009). Specifically, Garcia contends that the trial court

failed to inform him that the range of punishment included a possible fine not

to exceed $10,000.

      Article 26.13 requires a trial court, prior to accepting a guilty plea, to

notify a defendant of various facts and conditions related to the plea. See id.;

Bessey v. State, 239 S.W.3d 809, 812 (Tex. Crim. App. 2007). The trial

court’s failure to comply with such requirements may be raised for the first time



      2
       … Garcia’s indictment contained a paragraph alleging that he had two
previous DWI convictions.

                                        2
on appeal. See Bessey, 239 S.W.3d at 812–13 (characterizing admonishments

under article 26.13 as a “waivable-only right,” meaning that it “cannot be

forfeited and may be raised for the first time on appeal unless it is expressly

waived”).

      We conclude that the trial court did not err because it did admonish

Garcia under article 26.13(a)(1) in       a document titled, “Written Plea

Admonishments” (WPA). In the WPA, the box for “Third Degree Felony” is

checked and the range of punishment is described as two to ten years’

confinement and additionally “a fine not to exceed $10,000.” Garcia and his

counsel both signed the WPA, and his counsel affirmed that he had “fully

reviewed and explained the above and foregoing court admonishments . . . to

[Garcia].”

      Thus, we hold that the trial court properly admonished Garcia about his

range of punishment, and because Garcia does not allege that his plea was

involuntary for any other reason, we overrule his only point.




                                      3
                                 Conclusion

     Having overruled Garcia’s sole point, we affirm the trial court’s judgment.




                                          TERRIE LIVINGSTON
                                          JUSTICE

PANEL: CAYCE, C.J.; LIVINGSTON and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 16, 2009




                                      4